Citation Nr: 0724664	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected bilateral tinnitus.

2.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for bilateral 
tinnitus and bilateral hearing loss.  The veteran disagreed 
with the initial noncompensable rating assigned for the 
service-connected hearing loss, and disagreed with the 
initial 10 percent rating for the service-connected tinnitus.  

In February 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  The veteran submitted 
additional private treatment records in support of his claim 
for an increased rating.  The veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On February 1, 2007, during his video conference hearing 
before the undersigned Acting Veterans Law Judge, and prior 
to the promulgation of a decision in the appeal, the veteran 
requested to withdraw from appellate status the issue of 
entitlement to an initial rating in excess of 10 percent for 
the service-connected bilateral tinnitus.  

3.  The veteran's service-connected bilateral hearing loss 
has been productive of no more than Level II hearing acuity 
in the right ear and no more than Level II hearing acuity in 
the left ear, since the effective date of service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
initial rating in excess of 10 percent for the service-
connected bilateral tinnitus have been met.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2006).

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the initial notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, service connection was 
granted for hearing loss and the current claim on appeal 
involves the downstream issue of the initial rating.  In 
other words, the veteran has appealed the initial rating 
assigned by the RO for the service-connected bilateral 
hearing loss.  This is considered a "downstream" issue, as 
the veteran has raised a new issue (increased rating), 
following the grant of the benefits sought (service 
connection).  

In this type of circumstance, if the claimant has received a 
duty-to-assist letter for the underlying claim and he raises 
a new issue following the issuance of the rating decision, 
here, a claim for a increased rating, the provisions of 38 
U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  The RO issued a statement of the case in February 2006, 
wherein it referred again to the duties to notify and assist 
the veteran, and provided the veteran with the criteria for a 
higher evaluation for his service-connected bilateral hearing 
loss.  Thus, the veteran was informed that the evidence 
needed to warrant the assignment of a compensable evaluation 
for the service-connected hearing loss would be evidence 
showing that his level of hearing loss satisfied the criteria 
for the assignment of a 10 percent evaluation.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claim for an increased rating.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006), the Court found 
that VA had fulfilled its duty to notify when RO, following 
the submission of notice of disagreement regarding effective 
date assigned for service connection claim, issued a 
statement of the case that addressed what was necessary to 
achieve an earlier effective date for the service-connected 
disability.  
Moreover, additional notification regarding effective dates 
and the assignment of initial ratings was provided to the 
veteran by way of a January 2007 letter.  

Accordingly, any prior procedural defect with regard to 
disability ratings or effective dates for award of benefits 
has been cured.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Withdrawn Claim - Bilateral Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Except for an appeal 
withdrawn on the record at a hearing, withdrawal of an appeal 
must be in writing, and withdrawal of an appeal may be made 
by the appellant.  38 C.F.R. § 20.204 (2006).  During the 
February 2007 hearing, on behalf of the veteran, the 
veteran's representative withdrew from the appeal the issue 
of entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral tinnitus.  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to this claim; hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
that issue.  Accordingly, the Board does no longer has 
jurisdiction to review the claim of entitlement to an initial 
rating in excess of 10 percent for the service-connected 
bilateral tinnitus, and it is therefore dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).  

III.  Increased Rating - Bilateral Hearing Loss

The veteran asserts that a compensable evaluation is 
warranted for his service-connected bilateral hearing loss.  
The veteran explained during the February 2007 hearing that 
even with the utilization of hearing aids, he still endures 
severe hearing difficulty.  In an October 2005 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating, effective 
August 11, 2005.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 3 8 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I, for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear corresponds to Level I and hearing in the poorer 
ear corresponds to Levels I through IX; where hearing in the 
better ear is at Level II, and hearing in the poorer ear is 
at Level II to IV; or where there is level III hearing in 
both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In September 1996, audiological testing performed by a VA 
audiologist showed puretone thresholds, in decibels, as  
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
45
70
85
LEFT
15
45
70
85

Average puretone thresholds were 52 decibels in the right ear 
and 54 decibels in the left ear.  Speech recognition scores 
were 100 percent in both ears.  The audiologist's results 
revealed moderate hearing loss in both ears.  

In October 2005, the veteran underwent a second VA 
audiological examination.  The testing showed puretone 
thresholds, in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
60
75
80
LEFT
30
65
80
85

Average puretone thresholds were 63 decibels in the right ear 
and 65 decibels in the left ear.  Speech recognition scores 
were 96 percent in both ears.  The audiologist's results 
showed bilateral moderately severe sensorineural hearing 
loss.  

Private audiology reports from November 2005 and January 2007 
reveal similar findings to the VA examinations.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  The veteran's two VA audiological tests 
conducted since 1996 show some fluctuations in the threshold 
levels.  However, neither test indicates that the level of 
the veteran's hearing loss entitles him to a compensable 
evaluation.  

Applying the results of the September 1996 VA examination, 
the average puretone hearing loss of 52 decibels in the right 
ear, with 100 percent speech discrimination, translates to a 
Roman numeral designation of I.  38 C.F.R. § 4.85, Table VI.  
Similarly, the average puretone hearing loss of 54 decibels 
in the left ear, with 100 percent speech discrimination, also 
translates to a Roman numeral designation of I. 38 C.F.R. § 
4.85, Table VI.  Thus, when applying the Roman numeral 
designations to Table VII, Diagnostic Code 6100, level I for 
the right ear and level I for the left ear equates to a zero 
percent disability evaluation by intersecting row I with 
column I.

Applying the results of the October 2005 VA examination, the 
average puretone hearing loss of 63 decibels in the right 
ear, with 96 percent speech discrimination, translates to a 
Roman numeral designation of II.  38 C.F.R. § 4.85, Table VI.  
Similarly, the average puretone hearing loss of 65 decibels 
in the left ear, with 96 percent speech discrimination, also 
translates to a Roman numeral designation of II. 38 C.F.R. § 
4.85, Table VI.  Thus, when applying the Roman numeral 
designations to Table VII, Diagnostic Code 6100, level II for 
the right ear and level II for the left ear equates to a zero 
percent disability evaluation by intersecting row II with 
column II.  
The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned noncompensable 
scheduler rating.  Thus, the evidence does not support a 
finding of a compensable evaluation.  

Based on the aforementioned audiological examinations, Table 
VIA is not for application because the veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 or lower at 1000 
Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).

At no time have the audiological evaluations shown that the 
veteran's hearing loss warrants a compensable evaluation; 
therefore, staged ratings are not currently applicable.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

There is no doubt that the veteran has great difficulty 
hearing, and his credibility regarding this matter is not in 
doubt.  Nevertheless, the Board is without authority to 
assign a higher rating for hearing loss where, as here, the 
assignment of a disability rating is based on the level of 
impairment which is derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
The clinical findings establish that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for bilateral hearing loss.  Therefore, the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

The appeal for entitlement to an initial evaluation in excess 
of 10 percent for the service-connected bilateral tinnitus is 
dismissed.

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss is denied.



____________________________________________
L. B. CRYAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


